On Rehearing
In their brief in support of appellant’s application for rehearing counsel for appellant have said, in event the application is denied, that we extend our opinion to show that the check in question was dated 14 May, 1955, and that the notice of dishonor because of insufficient funds was dated 28 May, 1955.
We think we should state that the check was drawn on the Peoples Union Bank of Lewisburg, Tennessee, and was deposited by Covington in his bank, The Northern Bank of Tennessee, in Clarksville, Tennessee, and it was of course from this latter bank that the notice of dishonor was issued.
In connection with the check, there is also this notice by the reporter: “There appear on the back of the check above set out endorsements of two banks, together with cancellations in each instance, both of which are partially illegible and, consequently, incapable of being copied herein.”
Application overruled.